--------------------------------------------------------------------------------


EXHIBIT 10.72


Execution Copy
 
EQUITY COMMITMENT AGREEMENT


EQUITY COMMITMENT AGREEMENT (“Agreement”), dated as of March 1, 2006, between
BERKSHIRE HATHAWAY INC., a corporation duly organized and validly existing under
the laws of the State of Delaware (“Berkshire”), and MIDAMERICAN ENERGY HOLDINGS
COMPANY, a corporation duly organized and validly existing under the laws of the
State of Iowa (“MEHC”).


RECITALS


WHEREAS, it is necessary from time to time for MEHC to fund the capital
requirements of its various subsidiaries; and


WHEREAS, Berkshire, as the owner of certain of the equity interests in MEHC,
anticipates that it will benefit from MEHC’s funding of such capital
requirements; and


WHEREAS, Berkshire desires to provide for equity contributions to MEHC for the
express purpose of funding such capital requirements;


AGREEMENT


NOW THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements as hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the parties hereto hereby agrees as follows:


Section 1. Definitions. The following terms shall have the following meanings
when used in this Agreement:


“Common Stock Valuation” means the per share value of MEHC’s common stock on a
given date, as mutually agreed to by MEHC and the Equity Contributor, or if MEHC
and the Equity Contributor cannot agree on such per share value, the amount
determined pursuant to the appraisal procedure specified in Section 2(b).


“Equity Contribution” means a capital contribution to MEHC required to be made,
or caused to be made, by Berkshire in accordance with Section 2 hereof.


“Equity Contributor” means Berkshire and any successor and assign as permitted
by this Agreement.


“Equity Requisition Certificate” means a certificate substantially in the form
of Exhibit A hereto.





--------------------------------------------------------------------------------




“Equivalent Common Shares” means, with respect to any given Equity Contribution,
the closest whole number of duly authorized, validly issued, fully paid and
non-assessable shares of MEHC’s common stock calculated by dividing the amount
of such Equity Contribution by the Common Stock Valuation on the date of such
Equity Contribution.


“Maximum Equity Amount” means $3,500,000,000.


Section 2. Equity Contributions. (a) From and after the date hereof until
February 28, 2011 (the “Termination Date”), the Equity Contributor shall
contribute, or cause to be contributed, to MEHC from time to time, on or prior
to the date specified in the Equity Requisition Certificate referred to below,
any Equity Contribution (in an amount equal to $250,000,000 or any integral
multiple thereof) requested by MEHC in an Equity Requisition Certificate duly
authorized by the MEHC Board of Directors and received by the Equity Contributor
at least 180 calendar days prior to such date; provided, however, that such
Equity Contribution, together with the aggregate amount of all previous Equity
Contributions made by Berkshire and other MEHC equity holders pursuant to this
Section 2 shall not exceed the Maximum Equity Amount. Equity Contributor shall
not be required to contribute, or cause to be contributed, any Equity
Contribution unless Equity Contributor shall have received and not previously
satisfied an appropriately completed Equity Requisition Certificate for the
amount of such contribution from MEHC at least 180 calendar days prior to the
date on which such Equity Contribution is to be made. MEHC shall evidence each
Equity Contribution by issuing in the name of the Equity Contributor or its
designee the Equivalent Common Shares associated with such Equity Contribution
and any such Equity Contribution shall be made simultaneously with and
conditioned upon issuance to the Equity Contributor of the Equivalent Common
Shares.


(b) In the event that MEHC and the Equity Contributor cannot agree on the Common
Stock Valuation associated with any given Equity Contribution, then the Common
Stock Valuation shall be the fair market value of a share of MEHC’s common stock
assuming MEHC is valued on a going-concern basis as though it were a publicly
traded company and without a controlling shareholder and without attributing any
change of control premium to the sale of such share, and taking into account all
aspects of MEHC’s capital structure including all outstanding options,
determined as follows:


(i) As soon as reasonably practicable, but in any event within fifteen (15)
days, following the delivery of an Equity Requisition Certificate, MEHC shall
prepare and deliver to Berkshire a statement setting forth the good faith
calculation of the Common Stock Valuation as of the date of the Equity
Requisition Certificate, together with detail reasonably sufficient for
Berkshire to evaluate the accuracy of such calculation (the “Valuation
Statement”).


(ii) Unless Berkshire, within fifteen (15) days after receipt of the Valuation
Statement, delivers to MEHC a notice (the “Dispute Notice”) objecting in good
faith to the Valuation Statement, the Valuation Statement shall be deemed to be
final, and the Common Stock Valuation set forth therein shall be deemed to be
the “Final Common Stock Valuation”.
 
 
2

--------------------------------------------------------------------------------



 
(iii) If Berkshire delivers a Dispute Notice and if MEHC and Berkshire are
unable to agree upon a Final Common Stock Valuation within thirty (30) days of
the date of the Dispute Notice, then either Berkshire or MEHC may elect to
submit the calculation of the Common Stock Valuation to an independent appraiser
who shall be a member of a reputable valuation firm or investment bank which is
designated jointly by Berkshire and MEHC. Such appraiser shall determine the
Common Stock Valuation at the date of the Equity Requisition Certificate, and
such Common Stock Valuation shall be deemed to be the Final Common Stock
Valuation with respect to such Equity Requisition Certificate.


(c) Submission of an Equity Requisition Certificate shall be at MEHC’s
discretion and this Agreement does not create any obligation requiring MEHC to
request an Equity Contribution. MEHC shall use its reasonable best efforts to
fund the obligations of MEHC and its subsidiaries and minimize or avoid requests
for an Equity Contribution.


(d) Contemporaneous with the delivery of any Equity Requisition Certificate to
Berkshire under this Agreement, MEHC shall also deliver a copy of such Equity
Requisition Certificate to the then current holders of record of each share of
MEHC’s common stock. Within one (1) business day of the determination of the
Common Stock Valuation associated with such Equity Requisition Certificate, MEHC
shall also send a notice thereof to each such holder (a “Common Stock Valuation
Notice”). If any such holder sends a written notice to MEHC and Berkshire within
thirty (30) calendar days of the date of such Common Stock Valuation Notice (or
such lesser number of days as may be remaining prior to the date specified in
the Equity Requisition Certificate) of such holder’s irrevocable commitment to
participate in such Equity Contribution, then Berkshire’s portion of the Equity
Contribution shall be reduced by an amount equal to the product of (i) the
Equity Contribution and (ii) the ratio of (A) the aggregate number of shares of
MEHC’s common stock then held by such holder determined on a diluted basis over
(B) the total number of shares of MEHC’s common stock determined on a diluted
basis (a “Proportionate Reduction”). MEHC and Berkshire hereby agree to permit
such holder to participate in the Equity Contribution in an amount equal to the
Proportionate Reduction and receive the Equivalent Common Shares associated
therewith. If any such holder fails to timely fund such irrevocable commitment,
Berkshire shall provide such portion of the Equity Contribution and the
applicable Equivalent Common Shares shall be issued to Berkshire, without
prejudice to MEHC’s rights to seek damages for breach of any holder’s
irrevocable commitment.


Section 3. Use of Equity Contribution. MEHC shall use the proceeds of an Equity
Contribution only for the purpose of (a) paying when due MEHC debt obligations
and (b) funding the general corporate purposes and capital requirements of
MEHC’s regulated subsidiaries.


Section 4. Obligations Unconditional; Waivers. (a) The obligations of the Equity
Contributor under Section 2 shall be absolute, unconditional and irrevocable
under any and all circumstances, and shall be performed (to the fullest extent
permitted by applicable law) by the Equity Contributor regardless of:
 
 
3

--------------------------------------------------------------------------------



 
(i) the existence of any indebtedness owing by MEHC or any affiliate thereof to
the Equity Contributor or of any setoff, abatement, counterclaim, recoupment,
defense or other right or claim which the Equity Contributor may have against
MEHC, any affiliate thereof or any other person; or


(ii) the availability of other possible funding sources to MEHC or any of its
subsidiaries.


(b) The obligation of the Equity Contributor to make or cause to be made an
Equity Contribution as provided in Section 2 shall not be affected by (to the
fullest extent permitted by applicable law) any abatement, reduction,
limitation, impairment, termination, setoff, defense, counterclaim or recoupment
whatsoever or any right to any thereof, and shall not be released, discharged or
in any way affected by any reorganization, arrangement, compromise or plan
affecting MEHC or any affiliate thereof.


(c) In respect of the obligation of the Equity Contributor to make or cause to
be made Equity Contributions as provided in Section 2, the Equity Contributor
hereby unconditionally (to the fullest extent permitted by applicable law):


(i) waives notice of acceptance hereof and of any defaults by MEHC or any
affiliate thereof in the payment of any amounts due, protest, presentment, or
any other act or omission or thing or delay to do any other act or thing which
might in any manner or to any extent vary the risk of such Equity Contributor,
but does not waive the conditions set forth in Section 2(a);


(ii) agrees that this Agreement shall remain in full force and effect without
regard to, and shall not be affected or impaired by, any invalidity,
irregularity or unenforceability in whole or in part of any other document;


(iii) agrees that no failure or delay on the part of MEHC or any other person in
exercising any right, power or privilege hereunder or under any other document
and no course of dealing between such Equity Contributor on the one hand, and
MEHC, any affiliate thereof on the other hand, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder;


(iv) agrees that the rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies which MEHC would otherwise have; and
 
 
4

--------------------------------------------------------------------------------



 
(v) agrees that this Agreement shall be discharged only by complete performance
and payment in full of the obligations contained herein or by occurrence of the
Termination Date (so long as no Equity Requisition Certificate remains
outstanding and unsatisfied) and that the Equity Contributor shall have no right
to withhold or set-off against any payments due for any reason.


Section 5. Representations and Warranties: Berkshire hereby represents and
warrants that:


(a) it is a corporation duly formed, validly existing and in good standing under
the laws of the State of Delaware, and it is duly qualified and authorized to do
business and is in good standing as a foreign corporation in each jurisdiction
in which it owns or leases real property or in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified and
authorized to do business and in good standing would not reasonably be expected
to materially adversely affect its ability to perform its obligations under this
Agreement;


(b) it has all necessary power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder, and its execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on its part and do not require any approval or consent of any
holder (or any trustee for or agent of any holder) of any indebtedness or other
obligation of it or any other person or entity, other than approvals or consents
which have previously been obtained and which are in full force and effect;
 
(c) it has duly executed and delivered this Agreement and this Agreement
constitutes the valid and binding obligation of it enforceable against it in
accordance with its terms, except as enforceability may be limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally;


(d) the execution and delivery by it of the Agreement and the performance by it
of its obligations hereunder do not (i) conflict with its certificate of
incorporation or bylaws, (ii) conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, agreement or other material
instrument to which it is a party or by which it or any of its material
properties or assets is bound, or (iii) conflict with any applicable laws, or
any order, writ, injunction or decree of any court or governmental authority
binding on it or its material properties or assets, except in the case of
clauses (ii) and (iii) any such conflict, breach or default which would not
reasonably be expected to materially adversely affect its ability to perform its
obligations under this Agreement;


(e) no governmental approvals or other consents or approvals are required in
connection with the execution, delivery and performance by it of this Agreement,
other than governmental approvals which the failure to obtain would not
reasonably be expected to materially adversely affect its ability to perform
under this Agreement;
 
 
5

--------------------------------------------------------------------------------


 
(f) it is in compliance with all applicable laws except to the extent that the
failure to comply therewith would not reasonably be expected to materially
adversely affect its ability to perform its obligations under this Agreement;
and


(g) no litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the best of its knowledge, threatened
against it or any of its properties, rights, revenues or assets which would
reasonably be expected to materially adversely affect its ability to perform its
obligations under this Agreement.


Section 6. Expenses. Each of MEHC and Equity Contributor hereby agrees to pay
all of its respective costs, including reasonable attorneys' fees, incurred with
respect to the enforcement of the provisions of this Agreement.


Section 7. Miscellaneous.


a) Notices. All notices to be given hereunder shall be in writing (including by
telecopy), and shall be deemed to have been duly given or made when delivered by
hand, or, in the case of telecopy notice, when confirmation is received, at the
following addresses:


Berkshire:
Berkshire Hathaway Inc.
1440 Kiewit Plaza
Omaha, Nebraska 68131
 
Telephone: ( 402) 978-5423
Fax: (402) 346-3375
Attn: Chief Financial Officer
   
MEHC:
MidAmerican Energy Holdings Company
302 South 32nd Street
Omaha, Nebraska 68131
 
Telephone: (402) 231-1642
Fax: (402) 231-1658
Attn: General Counsel



Each of Berkshire’s and MEHC’s address for notice hereunder may be changed at
any time upon notice to the other party given in accordance with this clause
(a).
 
 
6

--------------------------------------------------------------------------------



 
b) Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be an original but all such
counterparts shall constitute one and the same instrument.


c) Amendments, etc.; Termination. No termination of, or amendment or waiver of
any provision of, this Agreement, or consent to any departure by Berkshire
therefrom, shall be effective unless the same shall be in writing and signed by
each of the parties hereto. Any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing, (i) this Agreement will automatically terminate
on the Termination Date; provided, however, that notwithstanding such
termination, Equity Contributor shall have the obligation as set forth in
Section 2 to make any Equity Contribution validly requested by MEHC pursuant to
this Agreement prior to the Termination Date and (ii) the provisions of Sections
4, 6 and 7 shall survive such termination.


d) Successors and Assigns. This Agreement shall not be assignable by either
Equity Contributor or MEHC without the prior written consent of the other party.


e) No Third Party Beneficiaries. Except as provided in clause (d) of this
Section 7, nothing herein contained shall confer any right upon any person other
than the parties hereto.


f) Headings Descriptive. The headings of the several sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.


g) Survival. All agreements, statements, representations and warranties made by
the Equity Contributor herein or in any certificate or other instrument
delivered by the Equity Contributor or on its behalf under this Agreement shall
survive the execution and delivery of this Agreement until the satisfaction in
full by the Equity Contributor of its obligations hereunder.
h) Consent to Jurisdiction. Any legal action or proceeding by or against the
Equity Contributor with respect to or arising out of this Agreement may be
brought in or removed to the courts of the State of Nebraska, or of the United
States of America located in the State of Nebraska. By execution and delivery of
this Agreement, each Equity Contributor accepts, for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts for legal proceedings arising out of or in connection with this
Agreement. The Equity Contributor hereby waives any right to stay or dismiss any
action or proceeding under or in connection with this Agreement brought before
the foregoing courts on the basis of forum non-conveniens or improper venue.


i) Waiver of Jury Trial. EACH OF THE EQUITY CONTRIBUTOR AND MEHC HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE OTHER PARTIES
HERETO.

 
7

--------------------------------------------------------------------------------


 
 
j) Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by MEHC
hereunder or pursuant hereto is rescinded and repaid to the Equity Contributor
or is otherwise restored or returned to the Equity Contributor by MEHC upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Equity
Contributor, MEHC or any affiliate thereof or upon the appointment of any
intervenor or conservator of, or trustee or similar official for, the Equity
Contributor, MEHC or any affiliate thereof, or any substantial part of the
Equity Contributor's, MEHC's or any such affiliate's assets, or upon the entry
of an order by any court avoiding the payment of such amount, all as though such
payments had not been made.


k) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of Berkshire and MEHC relating to the subject matter hereof and
supersedes all prior agreements and understandings among Berkshire and MEHC,
whether written or oral, relating to the subject matter hereof.


l) Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


m) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nebraska without regard to the conflict
of law rules thereof.


n) Limitation of Liability. Notwithstanding anything else in this Agreement or
any other document, Berkshire’s liability in respect of this Agreement is
limited to the Maximum Equity Amount. No shareholder, officer, employee,
controlling person, executive, director, agent or affiliate of Berkshire shall
be liable for any payments under this Agreement or any other obligations of
Berkshire due to MEHC.
 

 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Equity Commitment Agreement as of the date
first above written.
 

        BERKSHIRE HATHAWAY INC.  
   
   
    By:   /s/  Marc D. Hamburg    Name:  Marc D. Hamburg   Title:  Vice
President 



 

        MIDAMERICAN ENERGY HOLDINGS COMPANY  
   
   
    By:   /s/  Douglas L. Anderson    Name:  Douglas L. Anderson    Title: 
Senior Vice President

 
 

9

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF EQUITY REQUISITION CERTIFICATE


[DATE]


Berkshire Hathaway Inc.
1440 Kiewit Plaza
3555 Farnam Street
Omaha, NE 68131
Attention:


Ladies and Gentlemen:


This Equity Requisition Certificate is delivered to you pursuant to Section 2 of
that certain Equity Commitment Agreement, dated as of ________________, 2006
(the "Equity Commitment Agreement"), by and among you and MEHC. This request has
been authorized by the MEHC Board of Directors. Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to them in the
Equity Commitment Agreement.


We hereby request that, in exchange for issuance of Equivalent Common Shares,
you contribute an Equity Contribution to MEHC in the amount and on or prior to
the date set forth below:


Amount of Equity Contribution: $_________________


Date of Equity Contribution: _____________________




Very truly yours,


MIDAMERICAN ENERGY HOLDINGS COMPANY







 
By:
_________________________

Name:
Title:
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 